Citation Nr: 1430411	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-00 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was initially afforded a VA audiological evaluation in January 2010 which resulted in the assignment of a noncompensable rating.  He disagreed and stated that his hearing was worse than reflected the current rating.  He was then afforded another VA audiological evaluation in December 2010, but the examiner indicated that the results were invalid due to inconsistent responses and malingering behavior.  The Veteran thereafter submitted a private report which he annotated was performed in January 2012.  However, VA regulation requires that testing for hearing loss is conducted by a state-licensed audiologist, including employing a controlled speech discrimination test (Maryland CNC).  There was no Maryland CNC test provided.  In March 2012, the Veteran was scheduled for another VA audiological evaluation; however, again the testing was deemed invalid.  The Veteran then provided an April 2012 private electrodiagnostics report which provided the result of brain stem evoked response (BSER), electrocorticography (ECoG), and otoacoustic emissions (OAE) testing; no Maryland CNC test is included in this report.  The impression following this testing was that the results were consistent with cochlear dysfunction, bilaterally, with positive ECoGs and absent OAEs, bilaterally, including abnormal left ABR solely due to an absent wave I. 

The Veteran contends that the testing performed by VA was valid and that he was not malingering.  Also, the significance of the private electrodiagnostics testing is unclear and whether such is supportive of the Veteran's assertions must be determined by an appropriate medical professional.  The representative requested that if this case cannot be granted based on the evidence of record, that it be remanded.  The Board finds that the Veteran should be provided one more opportunity for a VA audiological evaluation.  He is hereby notified that his level of hearing disability generally may only be rated based on valid results conducted by a state-licensed audiologist, and including a Maryland CNC test.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests.  The examiner should address the significance, if any of the April 2012 private electrodiagnostics report.

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



